Citation Nr: 0835046	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal. 

In June 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Newark, New Jersey RO.  
A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in October 2007 for additional 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran does not have bilateral hearing loss disability 
for VA disability compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.





History and Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise while being exposed to heavy weapons 
fire in service.  

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was an Infantryman and Fighting Vehicle 
Infantryman.  The veteran has claimed he was exposed to heavy 
weapons firing during training and during Desert Shield and 
Desert Storm.  Thus, there is an indication that the veteran 
had exposure to loud noises in service.  

Service treatment records show that the veteran had normal 
hearing bilaterally at the time of his induction examination 
in March 1987.  In addition, the veteran's service treatment 
records are negative for any complaints, treatment or 
diagnosis of hearing loss.  The veteran's hearing was normal 
bilaterally at the time of a National Guard physical 
examination in August 1995.  

A VA audiological evaluation in December 2002 demonstrated 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
10
0
5
10
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Although the speech recognition score of 92 percent on the 
right could support a finding that the veteran has current 
right ear hearing loss disability, the record did not clearly 
indicate that the Maryland CNC Test was used.  Nor does the 
record contain an opinion concerning whether any existing 
hearing loss is related to the veteran's military service.

A June 2008 VA audiological examination was conducted in 
response to the Board's October 2007 remand.  The audiogram 
shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
25
25
25
25

The veteran was noted to have speech recognition of 94 
percent and 96 percent in the right and left ear, 
respectively.  

The VA examiner opined that the veteran's hearing loss is not 
caused by or a result of military service.  His rationale was 
that the veteran's hearing sensitivity was within normal 
limits bilaterally and therefore does not meet the criteria 
for disability under VA regulations.  

Since the veteran did not have a bilateral auditory threshold 
of 40 decibels or higher at any of the designated 
frequencies, since he did not have at least three auditory 
thresholds of 26 decibels or higher at the designated 
frequencies and since he had speech recognition of 94 and 96 
percent bilaterally, the veteran does not have bilateral 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

The veteran testified at a June 2007 hearing before the 
undersigned regarding other claimed disabilities that were 
encompassed in the Board's October 2007 decision and remand, 
but he did not testify as to his claimed bilateral hearing 
loss disability.  

While the veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The record contains no evidence indicating that the veteran 
has bilateral hearing loss as defined by VA.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.  In the absence of a current disability, as 
defined by governing law, a claim for service connection must 
be denied.  The veteran has not provided any medical evidence 
showing current hearing loss for VA disability compensation 
purposes.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss, by letters in January 2002, before 
the adverse rating decision that is the subject of this 
appeal.  In a March 2006 letter, the veteran was given the 
specific notice required by Dingess, supra.  The Board 
concludes that VA has met its duty to notify the veteran 
concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The veteran was given a VA examination, 
with medical opinion, in connection with the claim.  The 
veteran testified before the undersigned at a travel board 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


